Citation Nr: 0100423	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  97-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the VARO 
in Oakland, California.

This appeal was previously before the Board in April 1999, 
when it was remanded for additional evidentiary development.  
Such development having been accomplished, the case is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Manifestations of the veteran's PTSD result in 
occupational and social impairment with reduced reliability 
and productivity.  The symptomatology resulting from his PTSD 
is most nearly analogous to the criteria for a 50 percent 
disability rating, including such symptoms as: flattened 
affect; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

A disability rating in excess of 50 percent is not warranted 
for PTSD.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.3, 4.126, 4.130, Diagnostic Code 
9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Service connection for PTSD was granted by rating decision of 
May 1997, effective in January 1997, and a 30 percent 
disability rating was assigned at that time.  The RO based 
these decisions upon review of the veteran's service medical 
records, service personnel records, and the report of a VA 
psychiatric examination conducted in April 1997.  

According to the report of the April 1997 VA examination, the 
veteran reported experiencing multiple symptoms of PTSD such 
as having difficulties with his job as a salesperson in a 
paint shop, including problems with authority, rough sleep 
with recurring nightmares, hypervigilance about the safety of 
his home and person, intrusive thoughts about Vietnam, and a 
depressed mood.  The veteran acknowledged that he had been 
drinking excessively and that he used marijuana about twice a 
month.  He reported having been married four times.  He 
reported a legal history of having been arrested twice.  The 
examiner assigned diagnoses of PTSD, major depression in 
partial remission, and alcohol abuse.  He characterized the 
veteran's current (as of April 1997) psychological stressors 
as severe and assigned a Global Assessment of Functioning 
(GAF) score of 45.

During a November 1997 VA examination, the veteran reported 
taking prescription medication for control of PTSD 
symptomatology.  He described his drinking habit as a problem 
and additionally reported smoking marijuana and 
methamphetamine.  He also reported that he had been fired 
from his paint store job of 18 years in September 1997 for 
being absent without leave.  Following the mental status 
examination, the examiner rendered diagnoses of 1) major 
depressive disorder under treatment and in partial remission, 
2) PTSD, 3) alcohol dependence, 4) methamphetamine abuse, 
episodic, and 5) cannabis abuse, episodic.  He also diagnosed 
a personality disorder not otherwise specified.  The examiner 
assigned a GAF score of 70 and identified the veteran's 
recent dismissal from his job as his main psychological 
stressor.  He commented that the veteran's situation was 
complicated by an underlying personality disorder and by a 
significant alcohol problem.  Because of these factors, the 
examiner explained that it was difficult to estimate the 
veteran's level of social and occupational functioning 
related to his PTSD and major depression, as it was difficult 
to estimate to what degree he may have been any more 
significantly disabled due to his substance abuse, 
alcoholism, and his personality disorder.

The record reveals that in March 1998, the veteran was 
involved in an altercation during which he was kicked in the 
face multiple times.  The injuries he sustained were so 
severe that he required multiple plastic surgeries over a 
period of two years. He suffered a myocardial infarction in 
March 1999 with the subsequent surgical placement of two 
stents.  Other medical records reveal that he had legal 
troubles throughout 1997 and 1998, involving domestic issues 
of harassment, stalking, breaking and entering, vandalism, 
and fighting with other men, all culminating with a jail term 
between September 1998 and February 1999.

Letters from a fee-basis psychologist dated between July 1998 
and November 1999 indicated that the veteran's prescription 
psychotropic medication was beneficial, that the veteran 
"may" have had an alcohol problem in addition to PTSD, and 
that his psychosocial stressors included conflict with the 
law and unemployment.  In July 1998, the psychologist 
assigned a GAF score of 60 and characterized his highest GAF 
score during the previous year as 70.  

Another letter from the fee basis psychologist dated in March 
1999 showed that the veteran's personal and social 
functioning had deteriorated over the previous eighteen 
months and particularly following his incarceration in the 
county jail during the previous six months.  At that point, 
the veteran reported having stopped smoking and drinking 
immediately following his myocardial infarction earlier that 
same month.  The psychologist summed up the veteran's 
condition as overall "consistent with a physical and 
emotional toll from chronic hyperarousal associated with 
combat-related PTSD."  He noted that in addition to long-
standing PTSD symptoms such as intrusive thoughts, recurrent 
nightmares, and chronic hyperarousal, the veteran was anxious 
and depressed.  The veteran was "unemployed, probably 
unemployable, his finances are in a shambles, his 
relationships in disarray, and is living with his mother 
until he can get back on his feet."  

The report of a March 1999 psychiatric examination conducted 
for the purpose of establishing the veteran's entitlement to 
Social Security Disability benefits revealed that the veteran 
characterized his PTSD as having the hallmark features of 
nightmares, reminiscent flashbacks, and irritability which 
had gotten worse of the preceding few years without clear 
precipitant.  Additionally, he reported dysthymia and some 
alcohol abuse.  Following a mental status examination, the 
examiner rendered diagnoses of depression, not otherwise 
specified with posttraumatic elements, rule out alcohol 
abuse/dependence, and probable antisocial personality 
trait/disorder elements.  This examiner assigned a GAF score 
of 65.  In discussion, the examiner identified the 
symptomatology arising from PTSD from that arising from the 
veteran's other psychiatric disorders as follows: "In terms 
of PTSD, he endorses, although he does not volunteer, some 
increased problems with reminiscences of alleged trauma and 
with nightmare experiences from time to time.  I have some 
doubt as to how these symptoms actually are, as compared for 
example to his more salient problem with anger."  

In further discussion, the examiner noted, "he combines 
evident elements of probable substance abuse, antisocial 
behavior for years, prominent irritability, and interpersonal 
difficulties, and some acknowledged posttraumatic elements in 
a tangled picture that is very difficult to interpret in 
definitive diagnostic terms.  To add to all of this, he has 
just recently had a [myocardial infarction] which is, of 
course, a risk factor for acute depression in and of 
itself."  With regard to the veteran's employability, the 
major criterion for an award of Social Security Disability 
benefits, the examiner stated the following:

My sense is that whatever else is going 
on he is probably fairly significantly 
depressed at this time to the point that 
he would likely have trouble, by virtue 
of this symptom [depression] alone, at 
this point returning to the stresses of a 
regular eight-hour work day, getting to 
work promptly and regularly over time, 
getting along consistently and 
appropriately with supervisors, 
coworkers, and the public over time, or 
performing both simple and more complex 
tasks regularly and consistently there on 
a chronic basis.  

In making this decision, I am, however, 
drawing a distinction between an acute 
state of depression which could 
presumably be treated and resolved in say 
half a year's time, versus a diagnosis 
such as PTSD, which is in my experience a 
recipe for chronicity and long-term 
dependency, which I certainly do not 
intend in making the above assessment and 
do not feel is warranted in this 
patient's case.  In other words, I would 
set a definite terminus to this patient's 
recovery, perhaps six months, beyond 
which time he ought reasonably to be 
expected to make another employment 
effort.

. . . Many factors are of course at play 
in this patient's case including his 
alcohol use, his physical health, and 
such antisocial tendencies as may be more 
or less part of his permanent make-up.  I 
would strongly recommend reviewing him in 
perhaps a half year's time and continuing 
to keep in mind the potential for long-
term chronicity in his case, to preclude 
which prodding him at some point into 
work again may be a necessary concomitant 
to his therapy.

A copy of a Social Security determination dated in October 
1999 awarding the veteran Social Security Disability benefits 
based upon unemployability due to disability showed that the 
Attorney Advisor who rendered this decision considered the 
veteran to have multiple disabilities, all contributing to 
his unemployability, including status post myocardial 
infarction, coronary artery disease, status post multiple 
vertebrae and facial fractures, as well as PTSD.  In reaching 
this decision, the attorney applied guidelines binding upon 
and specific to the Social Security Administration which 
require greater emphasis to be placed upon the March 1999 
opinion of the veteran's treating psychologist than upon the 
opinion of the psychiatrist who had examined the veteran in 
March 1999.

In a November 1999 letter, the fee basis psychologist wrote 
that following the veteran's release from jail, he had 
responded fairly well to a program of counseling and had 
managed to stay out of trouble with the law.  He noted that 
the veteran may need additional treatment for PTSD 
"somewhere down the road," but that he had reached maximum 
benefit from therapy as of that time.

The veteran underwent a comprehensive VA psychiatric 
examination in February 2000.  The report of this examination 
shows that the examiner performed a thorough review of the 
veteran's medical records contained in the claims file in 
conjunction with a clinical examination of the veteran.  The 
examiner described the veteran as a very tall, somewhat 
intimidating man, who was unshaven and dilapidated.  He acted 
impatient and irritated during the examination.  He showed 
some memory loss to recent and remote events, but had good 
recall of digits on short-term memory testing.  The examiner 
judged that the veteran was in contact with reality and 
showed no hyper-vigilance, startle reaction, or agitation 
related to discussion of the Vietnam War.  It was the 
examiner's observation that there seemed to be little 
avoidance of events related to the war.

The diagnoses were PTSD, alcohol dependence, possible 
secondary diagnoses of substance abuse (amphetamines, 
cocaine, and cannabis), and antisocial personality disorder.  
The examiner assigned a GAF score of 38.  Based on the 
examination and record review, he commented that the 
veteran's mental status and level of PTSD-related impairment 
at that time did not seem much different from previous mental 
status examinations, as reflected in the reports of record.  
The examiner concluded that there was no evidence that the 
veteran's PTSD has become more severe since the initial VA 
examination and that his PTSD seemed to have little effect on 
his ability to secure and maintain employment compared to his 
legal, marital, personality, and substance dependence 
problems.  

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Under the applicable regulatory rating criteria, PTSD, along 
with other anxiety disorders, is rated under a "General 
Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, 
Diagnostic Code 9411:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent]  

In addition, other related regulations must be considered.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for PTSD following the 
initial award of service connection for PTSD, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, evidence reflecting the 
veteran's condition between January 1997 and the present must 
be evaluated.  Over this time frame, we observe that the 
veteran has experienced multiple dramatic life events, 
including being fired from his job of almost two decades, 
having been in a physical altercation so severe that he 
required multiple plastic surgery procedures, surviving a 
heart attack, and experiencing various problems with the law 
which culminated in his spending six months in jail.  
Additionally complicating the evaluation of the impairment 
resulting from the veteran's PTSD are the demonstrated 
alcohol dependence and possible substance abuse along with 
the underlying personality disorder.  Because service 
connection is in effect for PTSD only, symptoms resulting 
from his other psychiatric disorders may not be considered in 
assigning a disability rating to service-connected PTSD.

Following a thorough review of the evidence, including the 
veteran's own contentions, and the medical evidence, as 
summarized above, the Board is of the opinion that a 
50 percent disability rating best reflects the level of 
disability resulting from PTSD during the entire time period 
at issue.  Overall, his occupational and social impairment 
shown to be related to PTSD most nearly approximates the 
criteria for a 50 percent disability rating when considering 
the frequency, severity, and duration of his PTSD 
symptomatology.  

With regard to the veteran's occupational impairment, he has 
been unemployed during all but the initial four months of the 
time period at issue.  There is varying evidence as to his 
actual employability and as to the impact of PTSD upon his 
employability, however.  In November 1997, a VA examiner felt 
it was difficult to estimate the level of impairment solely 
due to PTSD, in light of the additional, overlying impairment 
due to substance abuse, alcoholism, and his personality 
disorder, all disabilities which are not at issue here.  The 
same examiner, however, assigned a GAF score of 70, 
reflecting generally mild symptomatology or some difficulty 
in occupational functioning.  Furthermore, the examiner 
identified the veteran's major psychological stressor at that 
time as the loss of his job, rather than issues due to coping 
with PTSD-related symptomatology.  

By 1998, however, the veteran's overall level of functioning 
dropped, as he suffered health problems, got in trouble with 
the law, and went to jail.  It would appear from the medical 
information of record, that only a portion of these problems 
was related to PTSD, however.  In July 1998, the veteran's 
treating psychologist assigned a GAF score of 60, 
representing moderate symptomatology or moderate difficulty 
in social and occupational functioning due to all 
disabilities suffered by the veteran.  Again, the veteran's 
major psychological stressor was not related to PTSD, but was 
identified as conflict with the law and unemployment.  One 
month following his release from jail, the same psychologist 
described the veteran's general life situation in very bleak 
terms and stated he was "probably unemployable."  

The same month, in March of 1999, a psychiatrist who 
interviewed the veteran on behalf of the Social Security 
Administration estimated his GAF score to be 65.  This 
examiner took care to separate the veteran's PTSD 
symptomatology from other problems, describing the veteran's 
problems with anger, probable substance abuse, antisocial 
behavior, and irritability as having a more "salient" 
effect upon his employability than impairment resulting from 
PTSD.  Furthermore, this examiner distinguished between the 
effects of long-term symptomatology resulting from PTSD and 
any shorter-term acute situational depression.  

By November 1999, the veteran's treating psychologist felt he 
had responded to his program of counseling and no longer 
required therapy for PTSD on a regular basis.  In February 
2000, a mere three months later, another VA examiner 
described the veteran as unshaven, dilapidated, impatient, 
and irritated; and assigned a GAF score of 38.  The examiner, 
however, attributed much of the veteran's demonstrated 
impairment to alcohol dependence, possible substance abuse, 
and an antisocial personality disorder, rather than to PTSD.  

Because the veteran's total social and occupational 
impairment is quite considerable, he has been deemed 
unemployable by the Social Security Administration and 
receives benefits from that Administration for his overall 
disability level, which the Social Security Administration 
has identified as comprised of heart disease, orthopedic 
disabilities, and psychiatric disability.  The VA, however, 
is constrained by law to evaluate only that impairment 
resulting from service-connected PTSD and must discount, to 
the extent possible, impairment not arising from service-
connected disability.  Furthermore, veteran's benefit 
adjudications are governed by different evidentiary rules.  
The Board is required to evaluate all the evidence of record, 
both for and against the claim, weighing the value of each 
piece based upon the facts of the case and then to provide 
reasons and basis supporting our findings and conclusions.  
Thus, the Board is not required to put greater evidentiary 
value upon the opinion of the veteran's treating psychologist 
than upon the opinions of the other physicians of record, as 
was the Social Security adjudicator.

Thus, given the variability in the GAF scores assigned to the 
veteran's total disability picture over the period of several 
years (between 38 and 70), reflective of his overall (global) 
disability picture and the various dramatic events which 
occurred to the veteran during the four-year time period at 
issue, the Board chooses to assign a single disability rating 
reflecting what appears to be his average level of impairment 
for the entire period, rather than attempting to assign 
staged ratings based upon the information available for 
different periods of time.  The difficulty in factually 
sorting out the amount of impairment at each moment due to 
PTSD as opposed to all of the other disabilities and 
situational events is so great as to render such an exercise 
almost impossible from a legal and equitable standpoint.

In distinguishing between the veteran's significant 
impairment due to nonservice-connected disabilities and that 
amount of impairment due to PTSD, the Board chooses to place 
greater emphasis upon the portions of each medical 
professional's discussion in which impairment due solely to 
PTSD was discussed, rather than using the GAF scores as a 
yardstick.  As set forth above, the November 1997 VA examiner 
attributed the veteran's overall impairment to a combination 
of PTSD, major depression, substance abuse, alcoholism, and a 
personality disorder, and opined that only a portion of his 
overall impairment could be attributed to PTSD.  The March 
1999 Social Security examiner also attempted to distinguish 
PTSD-related symptomatology from non-PTSD-related 
symptomatology and concluded that although PTSD was a 
significant contributor to the veteran's overall level of 
impairment, the other disabilities were also quite 
significant in rendering the veteran disabled in many areas 
of his life.  

Viewed in this light, the Board finds that the level of the 
veteran's PTSD-related impairment is most consistent with the 
criteria for a 50 percent disability rating, producing 
reduced reliability and productivity, and resulting in 
impairment of short and long-term memory as demonstrated on 
the most recent VA examination, and difficulty in 
establishing and maintaining effective work and social 
relationships.  For example, the medical record demonstrates 
difficulty sleeping, impairment of short- and long-term 
memory, impaired judgment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  All these symptoms 
have been attributed at least in part to the veteran's PTSD 
by most of the medical professionals who have dealt with the 
veteran.  Particularly, we place greater weight upon the 
comments made by the Social Security examiner to the effect 
that the veteran's anger problems may be more salient than 
his PTSD symptomatology in their effect upon his daily life 
and functioning.  The Board also finds especially probative 
the observations of the February 2000 VA examiner that the 
veteran did not seem to have hypervigilance, a startle 
reaction, or agitation related to discussion of the Vietnam 
War or much avoidance of events related to the war.  In 
addition, the fact that the veteran's treating psychologist 
felt the veteran had reached maximum benefit from PTSD 
therapy in November 1999 similarly weighs against the 
assignment of a disability rating in excess of 50 percent.

Although the veteran arguably manifests a level of overall 
impairment consistent with some of the criteria provided for 
a 70 percent disability rating, this level of impairment is 
not shown to be due solely to PTSD.  Rather, medical experts 
have attributed it to substance abuse, alcohol dependence, a 
personality disorder, and acute situational depression, none 
of which are service-connected or otherwise shown to be 
related to service.  The Board has considered the veteran's 
report to the fee basis psychologist in March 1999 that he 
had quit drinking and smoking, but finds this self-report to 
be overshadowed by his statement to the Social Security 
examiner later in the same month that he was abusing alcohol 
in addition to the February 2000 VA examiner's impression 
that the veteran continued to abuse alcohol and possible 
illegal substances as well.  Thus, the Board is of the 
opinion that impairment due to PTSD beyond the 50 percent 
level is not shown.  

The Board is cognizant of the veteran's sincerely-expressed 
belief that his PTSD is more disabling than is reflected by 
the currently-assigned 30 percent disability rating.  His 
written contentions are considered credible and are helpful 
to the Board in understanding the effect his disability has 
upon his life and daily functioning.  However, since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding the extent of his 
PTSD-related impairment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Thus, the Board is of the opinion that a 50 percent 
disability rating provides the most accurate assessment of 
the veteran's level of impairment due to PTSD.  As the 
criteria for a disability rating in excess of 50 percent have 
not been met, a higher disability rating is not warranted.  
For the reasons discussed above, the evidence in this case is 
not so evenly balanced as to allow application of the benefit 
of the doubt rule embodied in law and VA regulations.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3.  The 
preponderance of the evidence is against the claim for a 
disability rating in excess of 50 percent for PTSD.  The 
veteran's claim for a rating in excess of 50 percent 
therefore must be denied.


ORDER

A disability rating of 50 percent for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  A disability rating in excess of 
50 percent for PTSD is denied.



		
	M. L. Nelsen
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

